Exhibit 10.1

REPAY HOLDINGS CORPORATION.

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Document”) is hereby granted
as of     [DATE]    , 2020 (the “Grant Date”) by Repay Holdings Corporation, a
Delaware corporation (the “Company”), to     [NAME]                 (the
“Grantee”) pursuant to the Repay Holdings Corporation Omnibus Incentive Plan (as
amended, the “Plan”) and subject to the terms and conditions set forth therein
and as set out in this Award Document. Capitalized terms used herein shall,
unless otherwise required by the context, have the meaning ascribed to such
terms in the Plan.

By action of the Committee, and subject to the terms of the Plan, the Grantee is
hereby granted an Award of     [NUMBER]     Shares (the “Shares”), subject in
all regards to the terms of the Plan and to the restrictions and risks of
forfeiture set forth in this Award Document.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained in this Award Document, the Company and the Grantee agree as follows:

1.    Grant. The Company hereby grants to the Grantee the Shares, on the terms
and conditions set forth in this Award Document and as otherwise set forth in
the Plan.

2.    Vesting and Forfeiture.

(a)    Vesting. Subject to the other terms contained in this Award Document, the
Shares shall become vested on the dates set forth below (each, a “Vesting
Date”), subject to the continued employment of the Grantee by the Company or
Affiliate thereof through each such Vesting Date, as to the specified portion of
the Shares indicated:

 

Vesting Date

   Vested Percentage  

First anniversary of the Grant Date

     25 % 

Second anniversary of the Grant Date

     25 % 

Third anniversary of the Grant Date

     25 % 

Fourth anniversary of the Grant Date

     25 % 

For purposes of clarity and avoidance of doubt, the foregoing vesting schedule
is structured so as to result in the Shares being 100% vested on the fourth
anniversary of the Grant Date.



--------------------------------------------------------------------------------

(b)    Change of Control. Notwithstanding the foregoing, if there is a Change in
Control prior to the fourth anniversary of the Grant Date and the successor to
the Company does not assume or provide for a substitute for the unvested Shares
under this Award, with appropriate adjustments to the number and kind of shares
of stock underlying this Award as may result from the Change in Control, the
Grantee’s unvested Shares shall become fully vested on the occurrence of such
Change in Control, subject to the continued employment of the Grantee by the
Company or Affiliate thereof until such Change in Control. If there is a Change
in Control prior to the fourth anniversary of the Grant Date and the successor
company assumes or provides a substitute award for the unvested Shares under
this Award, with appropriate adjustments to the number and kind of shares of
stock underlying this Award as may result from the Change in Control, such
unvested Shares will remain subject to the same vesting schedule set forth in
Section 2(a) above (subject to Section 2(c) below and this Section 2(b) in
connection with a subsequent Change in Control).

(c)    Termination of Employment. If, on or following a Change in Control with
respect to which the successor company assumes or provides a substitute award
for the unvested Shares under this Award, with appropriate adjustments to the
number and kind of shares of stock underlying this Award as may result from the
Change in Control, the Grantee’s employment with the Company and its Affiliates
(or any successor thereof) is terminated on or before the fourth anniversary of
the Grant Date by the Company or an Affiliate (or any successor thereof) without
Cause (as hereinafter defined), by the Grantee for Good Reason (as hereinafter
defined), or on account of Grantee’s death or Incapacity (as hereinafter
defined), and such termination constitutes a separation from service (within the
meaning of Section 409A of the Code), then the Grantee’s unvested Shares shall
become fully vested upon the termination of Grantee’s employment with the
Company and its Affiliates (or any successor thereof) by the Company or an
Affiliate (or any successor thereof) without Cause, by the Grantee for Good
Reason, or on account of Grantee’s death or Incapacity.

For purposes of this Award Agreement, “Incapacity” shall have the same
definition as under any employment agreement between the Company or an Affiliate
(or any successor thereof) and the Grantee or, if no such employment agreement
exists or if such employment agreement does not contain any such definition or
words of similar import, “Incapacity” shall have the same meaning as
“Disability” under the Plan; and “Cause” and “Good Reason” shall have the same
definitions as under the Plan.

(d)    Death or Incapacity Prior to a Change in Control. If prior to a Change in
Control and the fourth anniversary of the Grant Date, the Grantee’s employment
with the Company and its Affiliates (or any successor thereof) is terminated on
account of Grantee’s death or Incapacity, and such termination constitutes a
separation from service (within the meaning of Section 409A of the Code), then
the Grantee’s unvested Shares under this Award shall become fully vested upon
the termination of Grantee’s employment with the Company and its Affiliates (or
any successor thereof) on account of Grantee’s death or Incapacity.

 

- 2 -



--------------------------------------------------------------------------------

(e)    Forfeiture of Unvested Shares. Except as otherwise provided herein or in
any employment agreement between Grantee and the Company or any Affiliate or as
determined by the Committee in its sole discretion, the Grantee’s unvested
Shares shall be automatically forfeited without consideration to the Grantee
upon the Grantee’s termination of employment with the Company or its Affiliates
for any reason.

(f)    Rights as a Stockholder. Except as otherwise expressly provided in
Section 2(h) below or in the Plan, the Grantee shall have all of the rights of a
stockholder of the Company with respect to the Shares unless and until such
Shares are forfeited.

(g)    Withholding for Taxes. Withholding of any portion of the Shares in
connection with the Company’s withholding obligations arising on account of the
vesting of the Shares shall be deemed to be a taxable repurchase of such
withheld Shares for federal income tax purposes at the time that occurs.

(h)    Cash Dividends. For so long as the Grantee holds the unvested Shares
under this Award, if the Company (or any successor thereof) pays any cash
dividends on its Common Stock, then the Company (or any successor thereof) will
accumulate and pay the Grantee in cash for each outstanding unvested Share
covered by this Award as of the record date for such dividend, less any required
withholding taxes, the per share amount of such dividend that the Grantee would
have received had the Grantee’s unvested Shares been vested as of the record
date of the dividend if, and only if, the Shares become vested in accordance
with the terms of this Agreement. In that case, the Company (or any successor
thereof) shall pay such cash amounts to the Grantee, less any required
withholding taxes, at the same time the related Shares become vested. The
additional payments pursuant to this provision shall be treated as a separate
arrangement.

3.    Clawback. The Shares and this Restricted Stock Award are subject to the
Compensation Recovery provisions of the Plan. In the event the Company (or any
successor thereof) is required to provide an accounting restatement for any of
the prior three fiscal years of the Company for which audited financial
statements have been completed as a result of material noncompliance with
financial reporting requirements under federal securities laws (a
“Restatement”), the amount of any Excess Compensation realized by any Executive
Officer shall be subject to recovery by the Company (or any successor thereof).

4.    Compliance with Legal Requirements. The granting and delivery of the
Shares and any other obligations of the Company under this Award Document, shall
be subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required.

5.    Transferability. At all times prior to the Shares becoming vested, the
Shares may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or by the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate (or any successor thereof).

 

- 3 -



--------------------------------------------------------------------------------

6.    Waiver. Any right of the Company (or any successor thereof) contained in
this Award Document may be waived in writing by the Committee. No waiver of any
right hereunder by any party shall operate as a waiver of any other right, or as
a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages.

7.    Severability. The invalidity or unenforceability of any provision of this
Award Document shall not affect the validity or enforceability of any other
provision of this Award Document, and each other provision of this Award
Document shall be severable and enforceable to the extent permitted by law.

8.    Employment. Nothing in the Plan or in this Award Document shall be
construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or any Affiliate (or any successor thereof)
to retain the Grantee in the employ of the Company or an Affiliate (or any
successor thereof) and/or as a member of the Company’s Board of Directors or in
any other capacity.

9.    Binding Effect. The terms of this Award Document shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, the
Grantee and the beneficiaries, executors, administrators and heirs of the
Grantee.

10.    Entire Agreement. This Award Document and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations in respect thereto. In the event of a conflict between the Plan
and this Award Document, the terms of the Plan shall control. No change,
modification or waiver of any provision of this Award Document shall be valid
unless the same be in writing and signed by the parties hereto, except for any
changes permitted without consent of the Grantee under the Plan.

11.    Governing Law. This Award Document shall, except to the extent preempted
by federal law, be construed and interpreted in accordance with the laws of the
State of Delaware without regard to principles of conflicts of law thereof, or
principles of conflicts of laws of any other jurisdiction which could cause the
application of the laws of any jurisdiction other than the State of Delaware.

12    Section 409A. Notwithstanding any other provision of this Award Document,
it is intended that payments hereunder will not be considered deferred
compensation within the meaning of Section 409A of the Code. For purposes of
this Agreement, all rights to payments hereunder shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Section 409A of the Code. Payments hereunder are intended to satisfy either
the exemption from Section 409A of the Code for “short-term deferrals” or
“restricted stock.”

 

- 4 -



--------------------------------------------------------------------------------

13.    Counterparts. This Award Document may be executed in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Award Document has been executed on this      day of
                ,         .

 

REPAY HOLDINGS CORPORATION By:  

 

Its [TITLE] ACKNOWLEDGED By:  

 

  Grantee

 

- 5 -